EXHIBIT 10.2

 

Execution Version

 

SPECIAL COMPENSATION AGREEMENT

 

    This Special Compensation Agreement (this “Agreement”) is made and entered
into on the 4th day of May, 2016, by and between Triangle Petroleum Corporation,
a Delaware corporation (the “Company”), and Douglas Griggs (“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, Employee is currently employed by the Company; and

 

WHEREAS, the Company and Employee desire to set forth certain terms and
conditions of his continued employment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

1.     For purposes of this Agreement:

 

(a)



“Cause” shall mean (i) embezzlement or fraud against the Company or any member
of the Company Group committed by Employee, or at his direction or
(ii) Employee’s conviction of, or pleading “guilty” or “ no contest” to a felony
under United States state or federal law in connection with the business of the
Company or the Company Group and results in material economic damage to the
Company or the Company Group.

 

(b)



“Company Group”  shall mean the Company together with any direct or indirect
subsidiaries of the Company.

 

(c)



“Disability” shall mean any physical or mental disability or infirmity of
Employee that has prevented the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

 

(d)



“Good Reason” shall mean, without Employee’s consent, (i) a diminution in
Employee’s title, duties, or responsibilities, (ii) a reduction in base salary,
(iii) the failure of the Company to pay any compensation hereunder when due or
to perform any other obligation of the Company hereunder, or (iv) the relocation
of Employee’s principal place of employment to a country other than the United
States.

 

(e)



“Repayment Lapse Date” shall mean the earlier of the one year anniversary of the
date first set forth above or the date of a Reorganization.

 



--------------------------------------------------------------------------------

 



(f)



“Reorganization” shall mean (i) the consummation of any agreement for the
restructuring or recapitalization of the Company Group’s balance sheet, that is
achieved, without limitation, through (A) a solicitation of waivers and consents
from some or all existing debtholders that results in a material modification of
covenants in existing indebtedness, (B) settlement or forgiveness of a material
portion of existing indebtedness, (C) conversion of a material portion of
existing indebtedness into equity, (D) an exchange offer including the issuance
of new securities in exchange for a material portion of existing indebtedness,
or (E) other similar transaction or series of transactions, and (ii)  the
consummation of a sale of all or substantially all of the assets of the Company
Group, on a consolidated basis, or a majority of the outstanding stock of the
Company in one or more transactions.    For purposes of this definition, a
material portion of existing indebtedness must include a majority of the company
group's currently consolidated and outstanding unsecured funded indebtedness.

 

(g)



“Retention Bonus” shall have the meaning set forth in Paragraph 4 below.

 

2.     Effective as of the date first set forth above, Employee shall be paid an
annualized base salary, payable in accordance with the regular payroll practices
of the Company, of USD $400,000.

 

3.     Effective as of the date first set forth above, Employee shall be
eligible for an annual incentive award in an amount of up to $300,000 as
determined by the Compensation Committee of the Board of Directors of the
Company in its discretion.

 

4.     In connection with his entry into this Agreement, the Company shall pay
to Employee on or as soon as practicable and in any event within three days
following the date hereof a cash retention bonus in the amount of $500,000 (the
“Retention Bonus”).  If Employee’s employment with the Company shall terminate
before the Repayment Lapse Date for any reason other than a termination (i) by
reason of death or Disability, (ii) by the Company without Cause, or (iii) by
the Executive with Good Reason, Employee shall repay to the Company, not more
than five (5) days following such termination, an amount equal to the amount of
the Retention Bonus multiplied a fraction, the numerator of which is 365 minus
the number of days worked following the date hereof and the denominator of which
is 365.

 

5.     Employee’s employment by the Company shall remain “at-will” and shall be
terminable by either the Company or Employee at any time for any reason.  Except
as otherwise provided in this Agreement or as otherwise provided pursuant to
applicable programs of the Company, Employee shall be entitled to no
compensation by reason of his termination of employment.

 

6.     The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
security taxes, as shall be required by applicable law.  Employee acknowledges
and represents that the Company has not provided any tax advice to him in
connection with this Agreement and that he has been advised by the Company to
seek tax advice from his own tax advisors regarding this Agreement and payments
that may be made to him pursuant to this Agreement.

 

7.     This Agreement constitutes the entire understanding and agreement of the
parties hereto regarding the subject matter hereof.  This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement.

 



2

 

--------------------------------------------------------------------------------

 



8.     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

/s/ Jonathan Samuels

By: Jonathan Samuels

Title: President and CEO

 

 

 

EMPLOYEE

 

 

 

/s/ Douglas Griggs

Douglas Griggs

 

3

 

--------------------------------------------------------------------------------